USCA4 Appeal: 21-6553     Doc: 65             Filed: 07/25/2022   Pg: 1 of 15




                                                PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                                 No. 21-6553


        GARY WALL,

                     Plaintiff - Appellant,

        v.

        E. RASNICK, Correctional Officer of R.O.S.P.; J. HICKS, Correctional Officer of
        R.O.S.P.; E. HESS, Correctional Officer of R.O.S.P.; C. HOLBROOK, Correctional
        Officer of R.O.S.P.; T. LARGE, Sergeant of R.O.S.P.; J. LYALL, Lieutenant of R.O.S.P.;
        C. DOCKERY, Correctional Officer of R.O.S.P.; E. GWINN, Correctional Officer of
        R.O.S.P.; A. MULLINS, Correctional Officer of R.O.S.P.; J. TESTERMAN, Correctional
        Officer of R.O.S.P.; M. ADDINGTON, Correctional Officer of R.O.S.P.; L. BRYANT,
        Correctional Officer of R.O.S.P.; C. BISHOP, Correctional Officer of R.O.S.P.; B.
        AKERS, Correctional Officer of R.O.S.P.; S. TAYLOR, Correctional Officer of R.O.S.P.;
        L. COLLINS, Lieutenant of R.O.S.P.; D. STILL, Captain of R.O.S.P.; J. DEEL, Nurse of
        R.O.S.P.; E. BARKSDALE, Warden of R.O.S.P.; B. HUGHES, Lieutenant of W.R.S.P.;
        K. MCCOY, Lieutenant of W.R.S.P.; W. CHURCH, Lieutenant of W.R.S.P.; O. ROSE,
        Counselor of W.R.S.P.; C. FRANKS, Inmate Hearings Officer of W.R.S.P.; W.
        HENSLEY, Inmate Hearings Officer of W.R.S.P.; L. FLEMING, Warden of W.R.S.P.; H.
        PONTON, Western Regional Administrator; H. CLARKE, Director of VADOC,

                     Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Thomas T. Cullen, District Judge. (7:17-cv-00385-TTC-PMS)


        Argued: May 3, 2022                                                Decided: July 25, 2022
USCA4 Appeal: 21-6553    Doc: 65        Filed: 07/25/2022   Pg: 2 of 15




        Before KING and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Vacated and remanded with instructions by published opinion. Judge Wynn wrote the
        opinion, in which Judge King and Senior Judge Floyd concurred.


        ARGUED: Joshua David Marcin, GEORGETOWN UNIVERSITY LAW CENTER,
        Washington, D.C., for Appellant. Margaret Hoehl O’Shea, OFFICE OF THE
        ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees. ON
        BRIEF: Erica Hashimoto, Director, Dylan McDevitt, Student Counsel, Sana Mesiya,
        Student Counsel, Appellate Litigation Program, GEORGETOWN UNIVERSITY LAW
        CENTER, Washington, D.C., for Appellant. Jason S. Miyares, Attorney General, Charles
        H. Slemp, III, Chief Deputy Attorney General, M. Nicole Wittmann, Deputy Attorney
        General, Andrew N. Ferguson, Solicitor General, Kevin M. Gallagher, Deputy Solicitor
        General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
        for Appellees.




                                                 2
USCA4 Appeal: 21-6553      Doc: 65         Filed: 07/25/2022     Pg: 3 of 15




        WYNN, Circuit Judge:

               In this appeal, prisoner Gary Wall raises constitutional and state-law claims against

        numerous prison officials arising from a physical altercation at Red Onion State Prison in

        Virginia. As part of his evidentiary showing, Wall repeatedly sought production of videos

        recording the encounter. When he learned that some of the videos were not preserved, Wall

        moved for spoliation sanctions.

               After an evidentiary hearing, the magistrate judge denied Wall’s spoliation motion

        and recommended entering judgment against him on all claims and counterclaims. The

        district court substantially adopted the magistrate judge’s recommendations without

        explicitly addressing Wall’s objections to the order denying spoliation sanctions. We hold

        that the district court abused its discretion by implicitly overruling Wall’s spoliation

        objections when several critical issues were left unresolved by the magistrate judge. 1

                                                    I.

               In reviewing nondispositive written orders issued by a magistrate judge, a district

        court “must consider timely objections and modify or set aside any part of the order that is

        clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). Both parties categorize the

        magistrate judge’s denial of Wall’s motion for spoliation sanctions as a nondispositive

        motion under Rule 72(a). We review the district court’s ruling on spoliation issues for an

        abuse of discretion. Turner v. United States, 736 F.3d 274, 281–82 (4th Cir. 2013) (citing


               1
                 Because we vacate the district court’s order and remand for the district court to
        conduct a full hearing on Wall’s spoliation motion and objections without reaching the
        other issues in this matter, we do not make a full recitation of the facts in this matter.


                                                     3
USCA4 Appeal: 21-6553      Doc: 65         Filed: 07/25/2022      Pg: 4 of 15




        Cole v. Keller Indus., 132 F.3d 1044, 1046–47 (4th Cir. 1998)).

               Here, however, the district court did not explicitly rule on Wall’s objections to the

        magistrate judge’s order denying spoliation sanctions. Fed. R. Civ. P. 72(a) (stating that

        “[t]he district judge in the case must consider timely objections” to the magistrate judge’s

        order on a nondispositive matter (emphasis added)). Despite this failure, Defendants

        contend that the district court did not abuse its discretion for two primary reasons. First,

        Defendants assert that Wall’s objections to the order were not properly preserved, either

        because the objections were not properly before the district court, or because Wall did not

        file a post-judgment motion. Second, they suggest that, even if Wall’s spoliation objections

        were preserved, we may read the district court’s order to implicitly overrule those

        objections. This implicit decision, Defendants insist, is not an abuse of discretion based on

        the record before the district court. We consider these arguments in turn.

                                                    A.

               Defendants first assert that the district court was not required to rule on Wall’s

        objections to the magistrate judge’s order because those objections were neither timely nor

        sufficiently specific. Alternatively, they claim that Wall failed to file a post-judgment

        motion preserving his argument with the district court, thus waiving any right to appeal.

        We disagree on all counts.

                                                    1.

               The magistrate judge’s order denying spoliation sanctions was issued on May 13,

        2019. Generally, parties have fourteen days after being served with a copy of the magistrate

        judge’s order to file objections. Fed. R. Civ. P. 72(a). Since the magistrate judge’s order


                                                     4
USCA4 Appeal: 21-6553       Doc: 65         Filed: 07/25/2022      Pg: 5 of 15




        was served on Wall by mail, however, Federal Rule of Civil Procedure 6(d) extended the

        deadline by three days. Fed. R. Civ. P. 6(d). Accordingly, the deadline for Wall to file

        objections was May 30, 2019.

               Wall’s handwritten objections included a certificate of service dated May 27, 2019,

        and they were received by the prison mailroom on May 29, 2019, for mailing to the court.

        Thus, by either date, Wall’s filing objecting to the magistrate judge’s denial of his motion

        for spoliation sanctions was timely. See United States v. Perry, 595 F. App’x 252, 252 n.1

        (4th Cir. 2015) (per curiam) (taking the date of a certificate of service included in a filing

        mailed from prison as the proper filing date); Houston v. Lack, 487 U.S. 266, 270–76

        (1988) (holding that notices by imprisoned pro se litigants should be understood as filed

        when delivered to prison officials and noting that the date may be discerned by reference

        to prison mail logs); Lewis v. Richmond City Police Dep’t, 947 F.2d 733, 735–36 (4th Cir.

        1991) (stating that “filing occurs when the [imprisoned] petitioner delivers his pleading to

        prison authorities for forwarding to the court clerk”).

                                                     2.

               Defendants counter that Wall’s objections, even if timely, were insufficiently

        specific “to alert the district court of the true ground for the objection.” Martin v. Duffy,

        858 F.3d 239, 245 (4th Cir. 2017) (quoting United States v. Midgette, 478 F.3d 616, 622

        (4th Cir. 2007)). However, “when confronted with the objection of a pro se litigant, we

        must also be mindful of our responsibility to construe pro se filings liberally.” Id. In

        practice, this liberal construction allows courts to recognize claims despite various formal

        deficiencies, such as incorrect labels or lack of cited legal authority. E.g., Castro v. United


                                                      5
USCA4 Appeal: 21-6553       Doc: 65          Filed: 07/25/2022       Pg: 6 of 15




        States, 540 U.S. 375, 381–82 (2003) (explaining that federal courts sometimes “ignore the

        legal label that a pro se litigant attaches to a motion” for various reasons, such as “to avoid

        inappropriately stringent application of formal labeling requirements”); Starbuck v.

        Williamsburg James City Cnty. Sch. Bd., 28 F.4th 529, 534 (4th Cir. 2022) (“[W]e liberally

        construe complaints even where pro se plaintiffs do not reference any source of law.”

        (cleaned up) (quoting Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 540 n.4 (4th Cir.

        2017))).

               Fairly and liberally construed, Wall’s pro se objections should have alerted the

        district court that he opposed the denial of his motion for spoilation sanctions and sought

        the district court’s review of the decision. Although the subject line of Wall’s objections

        reads “Plaintiff’s Objections in Accordance with Fed. R. Civ. P. Rule 72 . . . [to the]

        Magistrate Judge[’s] Proposed Findings of Fact [and] Conclusion of Law in Report [and]

        Recommendations,” a separate section within the same document is labeled “Plaintiff Also

        Object[s] to Denial of ECF No. 75 & 77, Motions for Appellate Review.” 2 J.A. 1292,

        1296. 3 Electronic Case File (“ECF”) No. 77 was Wall’s motion for spoliation sanctions. 4



               2
                  Even though this section label includes the words “Motions for Appellate Review,”
        the district court should have recognized that Wall was raising the issue for the district
        court’s consideration of the magistrate judge’s recommendation. See Morton v. N.C. Att’y
        Gen., 165 F.3d 19 (4th Cir. 1998) (unpublished table decision) (per curiam) (concluding
        that the district court should have considered a filing titled “Interlocutory Appeal” that was
        directed to the district court and sought review of the magistrate judge’s order as a timely
        objection to the magistrate judge’s order).
                3
                  Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.
                4
                  ECF No. 75 was Wall’s motion for sanctions based on Defendants failure to
        comply with the magistrate judge’s order to compel production of certain evidence,
        including the unpreserved videos.

                                                        6
USCA4 Appeal: 21-6553       Doc: 65          Filed: 07/25/2022      Pg: 7 of 15




        J.A. 1296–97. In that section, Wall clearly objected to the denial of the sanctions motion,

        noting that he had requested “‘specific’ video footage,” thus “triggering a duty to preserve

        according to [the Department of Corrections’] policy.” J.A. 1297. In support of his claims,

        Wall cited his informal complaint and regular grievance requesting the unpreserved videos

        and attached a copy of the Department of Corrections’ policy requiring retention of

        requested video. See Martin, 858 F.3d at 245–46 (considering both a pro se plaintiff’s

        written objections to a magistrate judge’s report as well as a corresponding attachment

        when determining whether the district court was “sufficiently alerted”).

               We therefore hold that Wall’s objection to the magistrate judge’s order was properly

        before the district court.

                                                      3.

               Defendants further contend that even if Wall’s objection to the magistrate judge’s

        order was properly made, he cannot pursue the issue on appeal because he neglected to

        alert the district court to its failure to consider that objection. We disagree.

               Relying on Malbon v. Pennsylvania Millers Mutual Insurance Co., 636 F.2d 936

        (4th Cir. 1980), Defendants assert that Wall needed to file a post-judgment motion for

        reconsideration after the district court issued its opinion largely adopting the magistrate

        judge’s report and recommendation and thus closing the case. They note that, in Malbon,

        we held that “a party has a duty to make clear, after a court’s ruling that does not mention

        a contention . . . , that the party regards the point as still open and undisposed of, and still

        presses it.” Response Br. at 31–32 (quoting Malbon, 636 F.2d at 941).

               But Malbon is not applicable here. In Malbon, we found that the plaintiffs failed to


                                                       7
USCA4 Appeal: 21-6553      Doc: 65          Filed: 07/25/2022     Pg: 8 of 15




        preserve the argument that the trial judge did not rule on an issue in a pretrial order when

        that order was issued over four months before the trial and the plaintiffs did nothing to seek

        reconsideration of the supposedly omitted issue until appeal. 636 F.2d at 939–41. Here, by

        contrast, the district court’s failure to mention Wall’s relevant objections only became

        evident in the district court’s final order, which Wall promptly appealed. See Wall v.

        Rasnick, No. 7:17CV00385, 2021 WL 1108603, at *3–6 (W.D. Va. Mar. 23, 2021).

        Defendants do not point to any cases where we required a litigant to file for post-judgment

        reconsideration to preserve the argument that a final order omitted a critical, and properly

        presented, issue. 5 Cf. Whittle v. Timesaver, Inc., 749 F.2d 1103, 1106 (4th Cir. 1984)

        (“[B]ecause the district court’s opinion did not adequately discuss this issue, we reverse

        the decision of the district court and remand the case for further proceedings[.]”); Savoy v.

        Stroughter, No. 21-30170, 2022 WL 686324, at *2 (5th Cir. Mar. 8, 2022) (per curiam)

        (vacating and remanding a case where the district court granted summary judgment without

        ruling on the plaintiff’s Rule 72(a) objections to the magistrate judge’s order denying her

        motion to compel the production of video evidence).

               Accordingly, we hold that Wall’s spoliation-sanctions objection was properly

        preserved for appeal.




               5
                 Defendants’ reliance on Skippy, Inc. v. CPC International, Inc., 674 F.2d 209 (4th
        Cir. 1982), is also without merit. In Skippy, we reasoned that the plaintiff’s “failure to
        apprise the court that it sought damages for fraudulent inducement” until after trial
        indicated that “such damages were not contemplated until after trial and that [the plaintiff]
        raise[d] the cause of action [on appeal] merely to get a new trial.” Id. at 214–15. That is
        not the case here.

                                                      8
USCA4 Appeal: 21-6553       Doc: 65         Filed: 07/25/2022      Pg: 9 of 15




                                                     B.

               Second, should we find Wall’s objections properly presented and preserved,

        Defendants suggest that the district court’s silence operates as an implicit, and proper,

        rejection of Wall’s objection to the magistrate judge’s nondispositive order. We hold that

        the district court’s decision on this matter was an abuse of discretion.

                                                     1.

               At least two of our sister circuits have adopted the approach that “when a district

        judge enters an order disposing of a case without expressly ruling on a pending objection

        filed pursuant to Federal Rule of Civil Procedure 72(a), the judgment entered pursuant to

        that order functions as a final order overruling the objection.” Fielding v. Tollaksen, 510

        F.3d 175, 179 (2d Cir. 2007); e.g., Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 220

        (5th Cir. 2000) (choosing to “interpret[] the lack of an explicit statement on the part of the

        district court as a refusal to overrule the magistrate judge’s [Rule 72(a)] order”); cf. United

        States v. Benenhaley, 240 F. App’x 581, 582 n* (4th Cir. 2007) (per curiam) (“By omitting

        [plaintiff’s 28 U.S.C. § 2255] claim from its opinion, the district court implicitly rejected

        it.”). And this approach makes sense in a case such as this one, where there can be no

        dispute that the missing video evidence may have shed further light on the most hotly

        contested facts. Accordingly, we will treat the district court’s entry of judgment against

        Wall on all claims, relying only on produced video evidence, as an implicit denial of his

        spoliation objections.

                                                          2.

               That leaves the question of whether the district court abused its discretion when it


                                                      9
USCA4 Appeal: 21-6553       Doc: 65         Filed: 07/25/2022      Pg: 10 of 15




        implicitly considered and upheld the magistrate judge’s denial of spoliation sanctions. We

        hold that it did.

               “A district court abuses its discretion when it acts in an arbitrary manner, when it

        fails to consider judicially-recognized factors limiting its discretion, or when it relies on

        erroneous factual or legal premises.” United States v. Nicholson, 676 F.3d 376, 383 (4th

        Cir. 2012) (quoting United States v. Henry, 673 F.3d 285, 291 (4th Cir. 2012)). The court

        “must . . . modify or set aside any part of the [magistrate judge’s nondispositive] order that

        is clearly erroneous or . . . contrary to law.’” Fed. R. Civ. P. 72(a) (emphasis added). “A

        finding is clearly erroneous when although there is evidence to support it, the reviewing

        court on the entire evidence is left with the definite and firm conviction that a mistake has

        been committed.” United States v. Blackledge, 751 F.3d 188, 194 (4th Cir. 2014) (internal

        quotation marks omitted) (quoting United States v. Hall, 664 F.3d 456, 462 (4th Cir.

        2012)).

               As the district court never mentioned Wall’s spoliation motion, objections, or the

        missing video, we have only the magistrate judge’s order for guidance. See Hill v.

        SmithKline Beecham Corp., 393 F.3d 1111, 1116 (10th Cir. 2004) (noting that while “[i]t

        is preferable that the district court set forth its reasons for denying a motion that calls for

        the exercise of its discretion,” the appellate court could look to the magistrate judge’s

        reasoning to determine the reasoning behind the denial). But the magistrate judge’s order

        rests on several factual and legal errors.

               First, the magistrate judge found that “the video evidence which [Wall] had

        requested was preserved and presented at trial.” J.A. 1223. This factual finding is clearly


                                                      10
USCA4 Appeal: 21-6553       Doc: 65          Filed: 07/25/2022      Pg: 11 of 15




        erroneous. Wall repeatedly sought production of video recordings of the Alpha and Bravo

        building recreation yards, Bravo building cell 308, and the Bravo building vestibule for

        pods 1, 2, and 3. This video evidence was not preserved or produced, and Defendants do

        not seriously contend otherwise. Indeed, at the evidentiary hearing, the magistrate judge

        noted that “[e]verybody concedes” that some of the requested video “was[] [not]

        preserved.” J.A. 1115.

               Defendants contend, however, that the magistrate judge meant only that the video

        “depicting the altercation and its immediate aftermath” was preserved and presented as

        requested. Response Br. at 17. They explain that the other video evidence, such as

        recordings of Wall “being escorted from one housing unit to another,” id. at 18, was not

        preserved because, as the magistrate judge found in her order, Wall “did not provide timely

        specific requests that the defendants preserve [this] additional video,” J.A. 1223.

                But the magistrate judge’s one-page order provides no explanation of how she

        reached this conclusion. Wall first sought the unpreserved video evidence just five days

        after the altercation—well before the video would be recorded over in the ordinary course

        of business. Wall indicated the relevant timeframe and referenced the specific camera

        footage he wanted, which was sufficient to trigger a duty to preserve under the Department

        of Corrections’ own policy. See J.A. 116 (stating that “[i]f a grievance is received that

        references a specific audio or video recording, a copy of the recording shall be made and

        maintained at the facility” and that “[c]opies of . . . video recordings . . . will be maintained

        at the unit for a minimum of three years following final disposition of the grievance”




                                                       11
USCA4 Appeal: 21-6553       Doc: 65          Filed: 07/25/2022      Pg: 12 of 15




        (emphasis added)). The magistrate judge’s order provides no reasoning as to why this

        request or those that followed were insufficient. 6

               Defendants contend that this finding was not erroneous because nothing in the

        record indicates that any individual Defendant reviewed Wall’s informal complaint, regular

        grievance, or Special Investigations Unit statement. However, the factual record is

        incomplete precisely because the magistrate judge never conducted a full hearing focused

        on the spoliation issue. Consequently, the magistrate judge and the district court lacked

        sufficient information to make reasoned determinations regarding any Defendant’s

        knowledge or duty to preserve evidence, let alone whether the Department of Corrections’

        knowledge and duty to preserve could properly be imputed to Defendants. 7 The district


               6
                  The fact a party had an independent obligation to preserve information does not
        necessarily mean that it had a duty to preserve that material for litigation, but an
        independent obligation can be relevant to the spoliation analysis. See Fed. R. Civ. P. 37(e)
        advisory committee’s note to 2015 amendment (explaining that, “[a]lthough [Rule 37(e)]
        focuses on the common-law obligation to preserve in the anticipation or conduct of
        litigation, courts may sometimes consider whether there was an independent requirement
        that the lost information be preserved,” including requirements in a “party’s own
        information-retention protocols,” but noting that “[t]he fact that a party had an independent
        obligation to preserve information does not necessarily mean that it had such a duty with
        respect to the litigation, and the fact that the party failed to observe some other preservation
        obligation does not itself prove that its efforts to preserve were not reasonable with respect
        to a particular case”). An independent obligation can be one part of an analysis of the
        alleged spoliator’s mental state—if something irregular or counter to policy or custom
        occurred, that is relevant to the analysis of why the alleged spoliator acted to destroy
        evidence or failed to act to preserve it. See ML Healthcare Servs., LLC v. Publix Super
        Mkts., Inc., 881 F.3d 1293, 1308–09 (11th Cir. 2018) (noting that the fact that the defendant
        acted consistent with normal video-retention policies weighed against a finding of bad
        faith).
                7
                  The question of whether to impute to named parties a failure by nonparties to
        preserve evidence is especially fraught in prisoners’ rights cases because prisoners have
        limited channels to request the preservation of evidence, and a prison itself cannot be sued


                                                      12
USCA4 Appeal: 21-6553       Doc: 65         Filed: 07/25/2022      Pg: 13 of 15




        court therefore abused its discretion by silently denying Wall’s objections where the

        magistrate judge’s reasoning amounts to guesswork and the underlying factual record is

        incomplete. Cf. Bailey v. Christian Broad. Network, 483 F. App’x 808, 811 (4th Cir. 2012)

        (per curiam) (remanding where the magistrate judge failed to expressly rule on critical

        issues related to discovery sanctions, and the district court summarily overruled the

        plaintiff’s objections without explanation, as the “record [was] insufficient to permit

        meaningful judicial review”).

               Second, the magistrate judge erred in requiring Wall to produce evidence that “the

        defendants purposefully disposed of any video recordings in an effort to prevent their use

        at trial.” J.A. 1223. Under Rule 37(e), when “electronically stored information that should

        have been preserved . . . is lost because a party failed to take reasonable steps to preserve

        it,” then “upon finding prejudice to another party from loss of the information,” the court

        “may order measures no greater than necessary to cure the prejudice.” Fed. R. Civ. P.


        under 42 U.S.C. § 1983. See Fauconier v. Clarke, 966 F.3d 265, 279–80 (4th Cir. 2020)
        (“[W]hereas 42 U.S.C. § 1983 permits suit against ‘every person’ who deprives an
        individual of his or her rights under color of state law, neither States nor state officials
        acting in their official capacities constitute ‘persons’ within the meaning of the statute when
        sued for monetary relief.”). Such an inquiry is necessarily fact intensive. See Adkins v.
        Wolever, 692 F.3d 499, 505–06 (6th Cir. 2012) (denying a request to impute the failure to
        preserve video evidence to an individual prison guard who had no control over its
        preservation but noting that the issue should be considered “on a case-by-case basis”);
        Boone v. Everett, 751 F. App’x 400, 402 (4th Cir. 2019) (per curiam) (focusing on an
        officer’s independent knowledge and actions in affirming the denial of spoliation sanctions
        for loss of video evidence); cf. Silvestri v. Gen. Motors Corp., 271 F.3d 583, 591–92 (4th
        Cir. 2001) (sanctioning a plaintiff for spoliation after the destruction of physical evidence,
        even though the plaintiff was not the owner of the evidence, did not “control it in a legal
        sense,” and did not personally destroy the evidence). A fact-intensive inquiry is therefore
        required to resolve the spoliation issues raised in this case, which include notice, duty, and
        imputation. This endeavor should be undertaken by the district court in the first instance.

                                                      13
USCA4 Appeal: 21-6553        Doc: 65          Filed: 07/25/2022       Pg: 14 of 15




        37(e)(1). Accordingly, only a finding of prejudice is required for such not-greater-than-

        necessary sanctions. But where the spoliator “acted with the intent to deprive another party

        of the information’s use in the litigation,” the court may “presume that the lost information

        was unfavorable to the party,” “instruct the jury that it may or must presume the

        information was unfavorable to the party,” or “dismiss the action or enter a default

        judgment.” Fed. R. Civ. P. 37(e)(2). Thus, only the most severe sanctions necessitate the

        finding that the magistrate judge required here—“that [Defendants] acted with the intent

        to deprive [Wall] of the [videos’] use in . . . litigation.” Id.

               To be sure, Wall’s motion did not clearly state whether he was seeking sanctions

        under Rule 37(e)(1) or (2). But he did clearly seek remedies that included not only a default

        judgment or adverse inference, but also an instruction precluding Defendants from arguing

        that the “contents of the video corroborated the Defendants’ version of events.” J.A. 115.

        Given the liberal construction we afford pro se filings, the magistrate judge should have

        considered not only the propriety of severe sanctions under Rule 37(e)(2), but also the

        possibility of more moderate sanctions under Rule 37(e)(1). See Oral Arg. at 50:10–50:53,

        https://www.ca4.uscourts.gov/OAarchive/mp3/21-6553-20220503.mp3 (Wall’s counsel

        suggesting potential sanctions under Rule 37(e)(1), such as an instruction that Defendants

        could not use the curated videos to credit the officers’ testimony, or a ruling that the judge

        would not use the absence of video evidence against Wall). However, nothing in the

        magistrate judge’s order indicates that she considered these lesser sanctions, allocated the

        burden of demonstrating prejudice, or made any factual findings regarding prejudice. See

        Fed. R. Civ. P. 37(e)(1) (requiring a finding of prejudice); id. advisory committee’s note to


                                                        14
USCA4 Appeal: 21-6553       Doc: 65         Filed: 07/25/2022      Pg: 15 of 15




        2015 amendment (“The rule does not place a burden of proving or disproving prejudice on

        one party or the other. Determining the content of lost information may be a difficult task

        in some cases, and placing the burden of proving prejudice on the party that did not lose

        the information may be unfair.”).

               Because our review of the record suggests that factual and legal issues essential to

        a reasoned spoliation analysis were left unresolved by the magistrate judge and district

        court, we remand for the district court to address these issues in the first instance. Cf. Blue

        Sky Travel & Tours, LLC v. Al Tayyar, 606 F. App’x 689, 698 (4th Cir. 2015) (unpublished

        but orally argued) (remanding a spoliation claim to the district court where the magistrate

        judge employed an incorrect standard, and the district court left unresolved two issues that

        were “essential to the spoliation analysis”). Upon remand, the district court should conduct

        a full hearing on the spoliation issues or designate the magistrate judge to do so. We express

        no opinion regarding the appropriate disposition of Wall’s motion.

                                                   II.

               For the aforementioned reasons, we vacate the order of the district court entering

        judgment to Defendants and remand for a hearing on Wall’s objections to the denial of

        spoliation sanctions, and for any other proceedings the district court deems appropriate.

                                            VACATED AND REMANDED WITH INSTRUCTIONS




                                                         15